Citation Nr: 1826606	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-41 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bowel incontinence.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Cinthia Johnson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1971 to June 1973 and from February 1975 to February 1977.  

The matter of bowel incontinence initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut which granted service connection and assigned the Veteran a 30 percent disability evaluation.

The matter of a TDIU initially came before the Board on appeal from a January 2013 rating decision of the VA Hartford RO in Newington, Connecticut, which denied entitlement. 

As to both claims, the Veteran filed a notice of disagreement (NOD) in January 2013.  A statement of the case (SOC) was issued in August 2014, and the Veteran filed a substantive appeal (via a Form 9) in October 2014. 

In March 2013, the Veteran testified during a hearing before a RO hearing officer.  In November 2015, he testified during a hearing before the undersigned that was conducted by video conference.  Transcripts of these hearings are of record.


FINDINGS OF FACT

1.  The Veteran's bowel leakage and urgency has been manifested by extensive leakage and fairly frequent involuntary bowel movements, marked by essentially constant bowel leakage that soils his clothing, has required him to use and change his absorbent pad two to three times a day, and requires him to have constant ready access to restroom facilities.

2.  With resolution of doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service-connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but not higher, for bowel leakage and urgency associated with residuals of prostate cancer are met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7332 (2017).

2.  The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As the Board is granting the benefit sought, there is no need to discuss the duties to notify and assist under the VCAA.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities and are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower disability rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The relevant focus for adjudicating an increased disability rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Bowel Incontinence

The Veteran's bowel incontinence is currently rated as 30 percent disabling pursuant to Diagnostic Code 7332.

Diagnostic Code 7332, which pertains to disabilities due to impairment of sphincter control of the rectum and anus, provides for a 30 percent disability rating where the evidence shows occasional involuntary bowel movements, necessitating the wearing of a pad.  A 60 percent disability rating is assigned where the evidence shows extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent disability rating is appropriate where the disability in question has resulted in complete loss of sphincter control.

Turning to the medical evidence of record, a June 2013 VA examination reveals 
that the Veteran was diagnosed with impairment of rectal sphincter control in 2009.  The Veteran reported that the residuals of fecal incontinence began immediately after the Veteran underwent a radical prostatectomy.  The Veteran reported that he wore absorbent materials, noticed fecal soiling, and had total incontinence following abdominal straining.  The examiner noted that the Veteran had constant slight leakage which necessitated the wearing of a pad and occasional involuntary bowel movements.  

The Veteran was afforded another VA examination in May 2014.  The Veteran again reported leakage of feces with heavy lifting, coughing, or sneezing.  It was also noted that the Veteran's bowel leakage necessitates the wearing of a pad, and the Veteran reported that he changed the absorbent pads twice a day.  

At the November 2015 hearing, the Veteran testified as to the frequency, duration, and involuntary nature of his bowel movements.  The Veteran testified that he wears an absorbent pad every day and must change it at least twice a day strictly due to the bowel incontinence.  He further stated that he would observe liquid stool and solid waste, to include stool with mass twice a day in his absorbent pad.  The Veteran reported that such would occur involuntary and, at times, after sneezing, coughing, walking a distance, or lifting.     

As a preliminary matter, with regard to the Veteran's lay statements, the Board finds those statements to be both competent and credible with regard to his symptoms, functional loss, and the impact of those symptoms on his daily life.  In so finding, the Board notes that the symptoms of a condition, in contrast to a diagnosis or an etiology opinion do not require such medical expertise. Additionally, because these statements are both competent and credible, the Board finds that the Veteran's lay statements constitute probative evidence.

The credible lay statements during the VA examinations and hearing lead the Board to conclude that the extent of leakage experienced by the Veteran is consistent with a 60 percent disability rating under Diagnostic Code 7332.  In that regard, the Veteran asserted consistently that he was required to wear an absorbent pad essentially at all times and that he was required to change the pad at least two to three times a day due solely to bladder incontinence.  The Veteran also reported that his bladder incontinence was involuntary in nature.  The Veteran added that, even though he used absorbent pads, the extent and frequency of bowel leakage was such that his pads became soiled and that there was an odor.  The Veteran further stated that he was required to be proximate to a bathroom at all times.

Under the facts presented by the Veteran's assertions, the Veteran's disability is consistent with extensive leakage and fairly frequent involuntary bowel movements. The criteria for a 60 percent disability rating are met.  Therefore, the Veteran is entitled to a higher 60 percent disability rating for bowel incontinence.  

However, there is no indication that the Veteran is entitled to a higher rating under Diagnostic Code 7332 because there is no evidence of complete loss of sphincter control.  See 38 C.F.R. § 4.115b, Diagnostic Code 7332 (2017).  In that regard, the evidence does not show and the Veteran does not contend that he experienced complete inability to prevent the occurrence of bowel movements.  Rather, the Veteran continued to relate that he was required to have access to rest room facilities, and would excuse himself, to address his bowel leakage and urgency, which would imply that the Veteran continued to retain some degree of sphincter control.  Indeed, though the Veteran continued to describe leakage that required the use of absorbent pads, he does not appear to report any occurrences of complete loss of control.

IV.  TDIU

Legal Criteria

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

For a Veteran to prevail on a claim for a TDIU, the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Factual Background and Analysis

In this case, the Veteran is service-connected for prostate cancer status post prostatectomy with residual incontinence and residual scar, which was rated as 100 percent disabling from September 18, 2009 and as 60 percent disabling from August 1, 2011; bowel incontinence, rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and erectile dysfunction, rated as 0 percent disabling. 

The Veteran has a combined evaluation of 80 percent beginning March 27, 2013. Thus, the Veteran's disability ratings meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a).  Therefore, the determinative issue is whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, singularly or collectively.

In November 2015, the Veteran testified that his bowel incontinence was productive of occupational deficiencies due to regular incontinence, embarrassment, and odors.  As detailed above, the Veteran reported that he has little control over his bowel movements, and he requires using the restroom at least two times a day to change his absorbent pads as related to bowel movements and five times a day as related to his bladder.  Additionally, as noted in the Veteran's January 2013 NOD, the Veteran reported that a TDIU is warranted because he has a limited skill set and that primarily due to bowel and bladder incontinence, he is unable to perform physical acts required for the jobs that are consistent with his occupational background.

The evidence of record indicates that the Veteran has been unemployed since 2013 when he left his job at an automobile repair shop.  He asserts that he stopped working because of his service-connected bladder and bowel incontinence.  At the November 2015 hearing, the Veteran testified that for a period of four to five months, he worked as a mechanic and that during the work day, he constantly excused himself to go to the bathroom in order to relieve himself and change his absorbent pads.  The Veteran further testified that he shared his condition with his employer during his second month of work after the employer suspected him of drug use following his repeated breaks during the work day.  As a result, the employer made concessions for the Veteran by allowing him to work on smaller, faster jobs.  However, even in doing so, the Veteran's bathroom breaks were too frequent and the employer determined that the Veteran's work productivity was insufficient and too slow.   

The Veteran also reported that he was a truck driver of class A and class B vehicles and a heavy equipment operator for twenty-two years.  He also testified that from 2006 to 2009, prior to working as a mechanic, he worked as a truck driver.  The Veteran testified that he was not capable of performing the duties and responsibilities that were required of him in this capacity.  More specifically, the Veteran testified as to the frequent stops that he had to make that pertained to his frequency of his bowel and bladder complications.  He further reported that because of the periodic stops, his deliveries were delayed and his jobs were not completed.   As such, the Veteran reported that he stopped driving a truck and operating equipment in 2009 due to such limitations.  Additionally, regarding the physical work, to include the loading and unloading of pallets and rigs, the Veteran indicated that such actions would bring about involuntary bladder and bowel leaks.  

The Veteran also testified that he attempted to go back to school and signed up for a business class.  However, he further testified that he dropped out because he had to excuse himself from the classroom to change his undergarments during the length of the class and also he had difficulties relating to his hearing impairment and walking the distance of one end of the building to the next. 

The Veteran further reported that he goes to weekly one hour group sessions at a community center to discuss Veterans' issues.  He also stated that he planned to retire from the group sessions due to complications relating to entering the building and sitting for the duration of the meeting. 

Records from the Social Security Administration (SSA) document that the Veteran was unemployable due to an amputated left leg below the knee, a condition that is not service connected.

A September 2011 VA examiner opined that the Veteran's disabilities did not impact his ability to work.

A March 2012 VA examiner determined that the Veteran's hearing loss and tinnitus impacted his ability to understand speech, but did not preclude employment.

A June 2013 VA examiner determined that the Veteran's bowel incontinence limited, but did not preclude employment.

A May 2014 VA examiner noted that the Veteran's urinary incontinence precluded jobs involving heavy labor due to leakage, but did not find that it prevented him from engaging in all forms of employment.  The examiner also determined that the bowel incontinence did not result in any functional impairment. 

A February 2015 private opinion notes that due to the Veteran's urinary incontinence, associated with his service-connected prostate cancer, he is unable to sit or stand for prolonged periods of time, to exceed 10 minutes; has limited ambulation; and has urinary incontinence which requires frequent changes of his absorbent pads.  The physician further opined that the Veteran has significant/severe symptoms which preclude him from working at present.  The Board also acknowledges that the physician commented on other impairments for which the Veteran is not service connected and, as a result, the Board cannot consider such impairments.  

A November 2015 private opinion, authored by the same physician, further noted that due to the Veteran's chronic urinary incontinence of large amounts of urine, it would make it extremely difficult for him to hold any type of employment in a field where he would be qualified to work.  The physician further noted that the Veteran has additional impairments, to include his service-connected prostate cancer, which adds to his disability.

With respect to the Veteran's ability to obtain and retain substantially gainful employment it is undisputed that his service-connected disabilities preclude any heavy, physical or manual labor.  The question, then, is whether his is capable of more sedentary employment.  The Veteran's hearing testimony as well as the November 2015 opinion from the private physician suggests that the Veteran has difficulty sitting for a period of time.  Lastly, and significantly, the Board notes that all of the Veteran's specialized training and work experience have involved manual labor occupations of a physical nature.  The Veteran's highest level of education is a high school diploma and he has an automobile technical certificate and a CDL license.  He denied any additional training, such as computer skills.  Thus, for all practical purposes, this limited educational background would significantly limit employment opportunities even of a sedentary nature.

The Board finds that the evidence of record is in equipoise and demonstrates that 
the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

Resolving doubt in favor of the Veteran, the Board finds that overall the Veteran's service-connected disabilities are cumulatively of such severity, in light of his past work experience and education, as to preclude obtaining and retaining substantially gainful employment.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 60 percent rating, but not higher, for bowel incontinence is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


